—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted *894defendant’s motion for summary judgment because plaintiff was not a person "employed” to carry out work within the purview of Labor Law § 240 (1) and § 241 (6) (see, Gibson v Worthington Div. of McGraw-Edison Co., 78 NY2d 1108; Chabot v Baer, 55 NY2d 844, affg 82 AD2d 928; Groger v Morrison-Knudsen Co., 184 AD2d 620; Malczewski v Cannon Design, 125 AD2d 941). The record establishes that plaintiff’s employer was hired to perform inspection work on the bridge on behalf of the State of New York and was not hired to perform any construction or repair work on the bridge.
Supreme Court also properly dismissed plaintiff’s cause of action for common-law negligence. The record demonstrates that defendant City neither exercised supervision or control over the work, nor had actual or constructive knowledge of a dangerous condition on the site (see, Mosher v St. Joseph’s Villa, 184 AD2d 1000, 1001; DaBolt v Bethlehem Steel Corp., 92 AD2d 70, 72-73, lv dismissed 60 NY2d 554). (Appeal from Order of Supreme Court, Steuben County, Purple, Jr., J.— Summary Judgment.) Present—Callahan, J. P., Balio, Lawton, Boomer and Boehm, JJ.